CROCKETT, Chief Justice
(dissenting).
My opinion concerning the authority of the juvenile court with respect to issue upon which this case is being disposed of is set forth in Anderson v. Anderson, 18 Utah 2d 89, 416 P.2d 308. The Juvenile Court Act (see Chapter 165, S.L.U.1965; code identification Chapter 10 of Title 55, U.C.A.1953) was evidently enacted for a purpose and the juvenile court should be left free to function as provided therein, except only when there is direct conflict with the district court, as noted in the Anderson case.